





Exhibit 10.5




mpcletterhead.jpg [mpcletterhead.jpg]


September 28, 2020




Via Email and US Mail
Marathon Pipe Line LLC
Attn: President
539 S. Main Street
Findlay, OH 45840


Dear Sir:


Effective October 1, 2020, Marathon Petroleum Company LP (“MPC”) will be
transitioning its crude procurement and logistics functions to Marathon
Petroleum Supply and Trading LLC (“MPST”).


To make this transition as seamless and efficient as possible, MPC will assign
its rights and obligations under the agreements identified on the attached
Schedule A (the “Agreements”) to MPST. MPC will retain all obligations and
liabilities under the Agreements that accrue prior to October 1, 2020. However,
your consent to these assignments is necessary.


Therefore, please indicate your consent by signing where indicated below. The
assignments will be effective October 1, 2020. By its signature below, MPST
confirms to you that it will assume all obligations and liabilities arising
under the Agreements after that date. Thank you for your cooperation.


Sincerely,


Marathon Petroleum Company LP
 
 
 
By MPC Investment LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ Daniel T. Kimmel
 
 
 
Name:
Daniel T. Kimmel
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
CONSENT TO ASSIGNMENT GRANTED:
 
 
 
 
 
Marathon Petroleum Trading and Supply LLC
 
Marathon Pipe Line LLC


 
 
 
 
 
By:
/s/ Dana S. Holden
 
By:
/s/ Shawn M. Lyon
Name:
Dana S. Holden
 
Name:
Shawn M. Lyon
Title:
Vice President
 
Title:
President





--------------------------------------------------------------------------------






SCHEDULE A
(Marathon Pipe Line LLC)


1
Letter Agreement dated 5/2/2000 between Marathon Pipe Line LLC (fka Marathon
Ashland Pipe Line LLC) and Marathon Petroleum Company LP (fka Marathon Ashland
Petroleum LLC) relating to crude oil deliveries on the Capline Pipeline System.
 
2
Storage Services Agreement between Marathon Pipe Line LLC and Marathon Petroleum
Company LP dated 9/24/2012, as amended, relating to storage at the Patoka,
Illinois Tank Farm.
 
3
Storage Services Agreement between Marathon Pipe Line LLC and Marathon Petroleum
Company LP dated 9/24/2012, as amended, relating to storage at the Lebanon,
Indiana Tank Farm.
 
4
Storage Services Agr. between Marathon Pipe Line LLC and Marathon Petroleum
Company LP dated 11/10/2017 relating to storage at the Texas City, Texas Tank
Farm.
 
5
Transportation Services Agreement between Marathon Pipe Line LLC and Marathon
Petroleum Company LP dated 10/31/2012 relating to the Crude Petroleum Pipeline
System utilizing the Wood River or Roxanna to Patoka Pipeline Segments.
 
 
6
Transportation Services Agreement between Marathon Pipe Line LLC and Marathon
Petroleum Company LP dated 10/31/2012 relating to the Crude Petroleum Pipeline
System utilizing the Catlettsburg or Robinson Crude Pipeline Segments.
 
7
Transportation Services Agreement between Marathon Pipe Line LLC and Marathon
Petroleum Company LP dated 10/31/2012 relating to the Crude Petroleum Pipeline
System with origination points located in Patoka and Martinsville, Illinois and
having a destination in Lima, Ohio.
 
8
Transportation Services Agreement between Marathon Pipe Line LLC and Marathon
Petroleum Company LP dated 10/31/2012 relating to the Crude Petroleum Pipeline
System utilizing the Samaria and Romulus to Detroit Pipeline Segments.
 
 
9
Woodpat Expanded Pipeline Transportation Services Agreement between Marathon
Pipe Line LLC and Marathon Petroleum Company LP dated 9/6/2017.
 
10
Ozark-Woodpat Expanded Pipeline Transportation Services Agreement between
Marathon Pipe Line LLC and Marathon Petroleum Company LP effective 2/19/2018.
 
11
Transportation Services Agreement (Texas City) between Marathon Pipe Line LLC
and Marathon Petroleum Company LP dated 4/1/2019.
 
 
12
Crude Oil Inline Mixing Services Agreement between Marathon Pipe Line LLC and
Marathon Petroleum Company LP dated 8/19/2019, as amended.





